Citation Nr: 0728327	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-28 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for pulmonary asbestosis 
(also claimed as pneumonia).

2. Entitlement to service connection for a major depressive 
disorder (also claimed as a nervous disorder).

3. Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Reina Davis Perez, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for pulmonary asbestosis, major depressive disorder, and 
post-traumatic stress disorder.

When this matter was last before the Board in April 2006, it 
was remanded to the RO in order to afford the veteran a 
requested Video Conference Board hearing.  In May 2006, 
however, the veteran withdrew his request for a hearing and 
asked that his appeal be decided on the evidence of record.  


FINDINGS OF FACT

1.  Pulmonary asbestosis and pneumonia were not shown in 
service, and any current pulmonary asbestosis or residuals of 
pneumonia are unrelated to service or a disease or injury of 
service origin.

2.  Major depressive disorder and a nervous disorder are not 
shown.

3.  Post traumatic stress disorder is not shown.  




CONCLUSIONS OF LAW

1.  Pulmonary asbestosis and residuals of pneumonia were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2006).

2.  Major depressive disorder and a nervous disorder were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) ; 38 C.F.R. § 3.303.

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) ; 
38 C.F.R. § 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letter dated in January 2004.  Although the notification 
did not fully comply with all the requirements of Dingess v. 
Nicholson, specifically, degree of disability and effective 
date of an award, this decision represents a denial of the 
service connection claims at issue and such requirements are 
rendered moot.  The notification, however, did substantially 
comply with the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claims and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  Given that the foregoing notice came before the 
initial adjudication, the timing of the notice did comply 
with the requirement that the notice must precede the 
adjudication.  

VA has obtained the report of the veteran's service 
separation examination and VA and private post-service 
medical records, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, and afforded the 
veteran the opportunity to give testimony before the Board.  

With the exception of the separation examination report, the 
veteran's service medical records are not available for 
review.  The National Personnel Records Center has certified 
that the veteran's records were "fire related" and that they 
were unable to locate them.  It is also noted, however, that 
the RO made diligent efforts to comply with the procedural 
protections outlined by the United States Court of Appeals 
for Veterans Claims (CAVC) in Dixon v. Derwinski, 3 Vet. App 
261 (1992), for those veterans whose records are unavailable.

The RO undertook a reasonably exhaustive search for the 
veteran's service medical records, and any further efforts 
are not justified.  The appellant has insisted that a 
decision on his claims be made with the documents that are of 
record.  Notwithstanding, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where service medical 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The veteran was provided with VA medical examinations in 
March 2004 and September 2004, but the report of those 
examinations did not contain an opinion regarding the origin 
of the disabilities under consideration.  The Board, however, 
specifically declines to undertake further development to 
provide a medical examination to obtain a medical opinion 
with respect to the claims because there is no evidence of 
treatment for the claimed disorders either in service or for 
decades following service.  Thus, while there may be current 
diagnoses for at least one of the claimed disabilities, there 
is no indication that any of the disabilities in question are 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In view of the absence of evidence of the 
disabilities in service and any nexus statements in the post-
service treatment records, any opinion relating pertinent 
disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

The Veteran's Contentions

The appellant alleges that he currently has the several 
disabilities at issue, namely pulmonary asbestosis, residuals 
of pneumonia, a major depressive disorder, a nervous 
disorder, and post-traumatic stress disorder, and that all 
the disabilities are related to his experiences either on 
board a naval ship traveling to Korea or on the Korean 
battlefront.  
Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background

The veteran served on active duty from September 1950 to 
April 1952.  Despite considerable efforts on the part of the 
RO to obtain his service medical records, none were found 
other than the Report of Medical Examination conducted upon 
the veteran's discharge from service in April 1952.  In the 
foregoing discharge examination report, the clinical 
evaluation of the veteran's lungs and chest, as well as his 
psychiatric and neurological clinical evaluations produced 
normal findings.  

In December 1990, the veteran underwent VA medical 
examination.  The report of that examination showed normal 
findings upon examination of the respiratory system, and a 
diagnoses of substance use disorder, and alcohol dependence 
upon psychiatric evaluation.  

The report of a private X-ray evaluation dated in May 1997 
shows the examiner's impressions as including "interstitial 
changes consistent with mild pulmonary asbestosis, assuming 
an appropriate environmental exposure history and an adequate 
latent period.  

The veteran filed the current claims in December 2003.  

VA respiratory examination in March 2004 resulted in 
diagnoses of pulmonary asbestosis, and status post pneumonia 
and bronchitis by history, not related to pulmonary 
asbestosis.  

VA psychiatric examination in September 2004, resulted in a 
diagnosis on Axis I of schizophrenia, residual type.  
Analysis

As noted above, there are no records of complaints, 
diagnosis, or treatment for post-traumatic stress disorder, a 
major depressive disorder, a nervous disorder, pulmonary 
asbestosis, or pneumonia in service.  Further, there is no 
indication of any of these disabilities in the veteran's 
April 1952 discharge examination.  

The earliest post-service documentation in the claims file of 
any respiratory disabilities, namely pulmonary asbestosis and 
pneumonia, is dated in May 1997, some 45 years following 
discharge from active service.  There is no clinical 
documentation of a diagnosis of either post-traumatic stress 
disorder, a major depressive disorder, or a nervous disorder 
in the claims file.  

The veteran believes that the disabilities at issue are 
directly related to his experiences in service.  He has not 
been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of any of the 
disabilities at issue upon separation from service, that 
there is no diagnoses of a major depressive disorder, a 
nervous disorder, or post-traumatic stress disorder, and that 
the first documented complaints or diagnosis of record of any 
of the disabilities at issue (pulmonary asbestosis and 
pneumonia), are dated in 1997, approximately 45 years 
following the appellant's separation from service, weighs 
heavily against the claims.

Given the absence of a diagnoses of a major depressive 
disorder, a nervous disorder, or post-traumatic stress 
disorder, and the absence of any evidence of pulmonary 
asbestosis or pneumonia for 45 years following discharge, and 
in the absence of any competent medical evidence that the 
veteran has any of the claimed disabilities that are related 
to an in-service injury or disease, the preponderance of the 
evidence is against the claims for service connection; there 
is no doubt to be resolved; and service connection is not 
warranted.
ORDER

Entitlement to service connection for pulmonary asbestosis 
(also claimed as pneumonia) is denied.

Entitlement to service connection for a major depressive 
disorder (also claimed as a nervous disorder) is denied.

Entitlement to service connection for post traumatic stress 
disorder is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


